HERSEY, Chief Judge.
After entry of summary final judgment for appellant and denial of appellee’s motion for rehearing, the trial court granted appellee’s previously filed motion to amend its complaint. We reverse on the ground that the court lost jurisdiction and had no authority to permit an amendment to the complaint after denial of rehearing. Florida National Bank v. Domanska, 486 So.2d 1384 (Fla. 3d DCA 1986). See also Shelby Mutual Insurance Co. v. Pearson, 236 So.2d 1 (Fla.1970). A contrary rule, that finality awaits ruling upon a previously-filed motion to amend the pleadings, would introduce into judicial proceedings an element of uncertainty that would be detrimental to litigants and disruptive of the judicial process. Neither procedural nor substantive due process requires such a result.
REVERSED.
DOWNEY and GUNTHER, JJ., concur.